ALMB 3 (Rev 12/17)
                                                              United States Bankruptcy Court
                                                                Middle District of Alabama
 IN RE:
 Lawanda Tarver
                         Debtor(s).                                             CASE NO.

                                                                     CHAPTER 13 PLAN
                                                                        March 9, 2021
                                                                      Check If Amended Plan

1.          NOTICES

            1.1 Creditor Notices

            CREDITOR'S RIGHTS WILL BE AFFECTED BY THIS PLAN. You should carefully read this and other documents sent to
            you, and discuss them with your attorney.

            TO FILE AN OBJECTION TO CONFIRMATION. An objection to confirmation must be filed not later than seven days prior to
            the date fixed for the confirmation hearing. The document must state with particularity the grounds for the objection.

            PROOFS OF CLAIM. Creditors must file a timely proof of claim to be paid under this plan. Confirmation of this plan does not
            bar the debtor, trustee, or a party in interest from objecting to a claim. Confirmation of this plan does not constitute the
            allowance or disallowance of the amount of the creditor's claim, but it does control how the claim will be paid under the plan.

 1.1.1       A limit on the amount of a secured claim which may result in a partial payment or       Included                 Not Included
             no payment at all to the secured creditor, set out in paragraph 5.1. If the Included
             box is checked, the plan must be served on the affected creditor. Rule 3012,
             F.R. Bankr. P.
 1.1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security               Included                 Not Included
             interest, set out in paragraph 6. If the Included box is checked, the plan must be
             served on the affected creditor. Rule 4003, F.R. Bankr. P.
 1.1.3       Nonstandard provisions, set out in paragraph 17.                                        Included                 Not Included


2.          PAYMENT AND LENGTH OF PLAN

Debtor shall pay $103.00               BI-WEEKLY to the chapter 13 trustee beginning April 9, 2021

The length of the plan is 36 months. Other payment provisions:

3.          FILING FEES

            The filing fee as prescribed by Local Rule 1006-1 shall be paid as follows:

                         Filing fee paid in full directly to the clerk of court with the petition.
                         Filing fee is being paid in installments directly to the clerk of court.

                         Filing fee is being paid in installments through this plan as follows:

                  Total filing fee:                                                                         $313.00
                  Initial installment paid with filing of petition:                                           $0.00
                  Remaining balance to be paid through the chapter 13 plan:                                 $313.00
4.          ATTORNEY'S FEES FOR DEBTOR'S BANKRUPTCY COUNSEL

            The following attorney's fees shall be paid through the debtor's plan payments:
             Total attorney fee:                                                                          $3,500.00
             Amount paid by the debtor directly to attorney prior to filing:                                  $0.00
             Net attorney fee being paid through the chapter 13 plan disbursements:                       $3,500.00




(Form Plan 07-07-2017)                                                     1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
ALMB 3 (Rev 12/17)

5.          SECURED CLAIMS

            5.1 SECURED CLAIMS PAID THROUGH THE TRUSTEE WHERE PLAN LIMITS VALUE OF COLLATERAL

                        None.

                        The remainder of this paragraph will be effective only if the applicable box in paragraph 1.1.1 is checked.

                        Pursuant to 11 U.S.C. §1322(b)(2), claims being paid under this section of the plan will be modified. For secured
                        claims of creditors, unless ordered otherwise by the court, the plan provisions below control the value of the secured
                        claim listed below. For secured claims of governmental units, unless otherwise ordered by the court, the value of a
                        secured claim listed in the proof of claim filed in accordance with the bankruptcy rules controls over any contrary
                        amounts listed below. The debtor proposes that the trustee make adequate protection payments prior to the
                        confirmation of this plan pursuant to 11 U.S.C. §1326(a)(1) to the following creditors indicated below holding a
                        purchase money security interest in personal property. Only those creditors entitled to 11 U.S.C. §1326(a)(1)
                        adequate protection payments will receive pre-confirmation payments through the debtor's payments to the trustee.
                        The trustee shall commence making such payments to creditors holding allowed claims secured by an interest in
                        personal property consistent with the trustee's distribution process only after the timely filing of a proof of claim by
                        such creditor. The trustee shall receive the percentage fee fixed under 28 U.S.C. § 586(e) on all adequate protection
                        payments. Pre-confirmation adequate protection payments shall be applied to the principal of the creditor's claim.
                        Upon confirmation of this plan, all secured creditors will receive adequate protection payments as set out below along
                        with the payment of the debtor's attorney's fees. At such time as the debtor's attorney's fees have been paid in full,
                        the creditor's claim shall be paid its specified monthly plan payments on the terms and conditions listed below.

                                                                                                  § 1326 PMSI                          Specified
                           Collateral             Amount of          Collateral                   Adeq Prot?       Adeq Prot           Monthly
     Creditor             Description               Debt              Value       Interest Rate      Yes/No          Pymt              Payment
 -NONE-

            5.2 SECURED CLAIMS PAID THROUGH THE TRUSTEE WHERE VALUE IS NOT MODIFIED
               The claims listed below were either (1) incurred within 910 days before the petition date and secured by a purchase money
               security interest in a motor vehicle acquired for the personal use of the debtor, or (2) incurred within 365 days of the petition
               date and secured by a purchase money security interest in any other thing of value. The debtor proposes that the trustee
               make adequate protection payments prior to the confirmation of this plan pursuant to 11 U.S.C. § 1326(a)(1) to the
               following creditors indicated below holding a purchase money security interest in personal property. Only those creditors
               entitled to 11 U.S.C. § 1326(a)(1) adequate protection payments will receive pre-confirmation payments through the
               debtor's payments to the trustee. The trustee shall commence making such payments to creditors holding allowed claims
               secured by an interest in personal property consistent with the trustee's distribution process and only after the timely filing
               of proofs of claim by such creditors. The trustee shall receive the percentage fee fixed under 28 U.S.C. § 586(e) on all
               adequate protection payments. Pre-confirmation adequate protection payments shall be applied to the principal of the
               creditor's claim. Upon confirmation of this plan, all secured creditors will receive adequate protection payments as set out
               below along with the payment of the debtor's attorney's fees. At such time as the debtor's attorney's fees have been paid in
               full, creditors' claims shall be paid the specified monthly plan payments on the terms and conditions listed below as
               required under 11 U.S.C. § 1325(a)(5). Claims being paid under this section of the plan will not be affected by 11 U.S.C. §
               506 and will be paid pursuant to 11 U.S.C. § 1325(a)(5).

                                                                                                  § 1326 PMSI                          Specified
                           Collateral             Amount of          Collateral                   Adeq Prot?       Adeq Prot           Monthly
     Creditor             Description               Debt              Value       Interest Rate      Yes/No          Pymt              Payment
 NONE

6.          LIEN AVOIDANCE

                        None.

                        The remainder of this paragraph will be effective only if the applicable box in paragraph 1.1.2 is checked.

                        The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair
                        exemptions to which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the
                        court, upon entry of the order confirming the plan a judicial lien or security interest securing a claim listed below will
                        be avoided to the extent that it impairs such exemptions. The amount of the judicial lien or security interest that is
                        avoided will be treated as an unsecured claim to the extent allowed. The amount, if any, of the judicial lien or security
                        interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Rule
                        4003(d), Federal Rules of Bankruptcy Procedure. If more than one lien is to be avoided, provide the information

                                                                             2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
ALMB 3 (Rev 12/17)
               separately for each lien. Transfer any remaining amount after avoidance to paragraph 5.1 for treatment as a secured
               claim.

 Information regarding judicial                                                                                           Treatment of remaining
 lien or security interest                                              Calculation of lien avoidance                     secured claim

7.          SURRENDERED PROPERTY
            The debtor surrenders the following collateral. Upon confirmation, the automatic stay (including the co-debtor stay) is lifted as
            to surrendered collateral. Any secured claim submitted by such creditor will receive no distribution under this plan until an
            amended proof of claim reflecting any deficiency balance remaining following surrender, if applicable, is filed by such creditor.

         Creditor                                 Collateral Description                       Amount of Debt                  Value of Collateral
 WELLS FARGO                                   SECURED CREDIT CARD                                $335.00                           $300.00

8.          CURING DEFAULTS
            Pursuant to 11 U.S.C. § 1322(b)(5), the debtor shall cure defaults with respect to the creditors indicated below. The trustee
            shall pay through this plan the allowed claims for arrearages at 100%. Unless otherwise ordered by the court, the amount of
            default to be cured under this provision shall be the amount of the allowed claim filed by the creditor. The amount of arrearage
            listed herein is an estimate, and in no way shall this estimate limit what the trustee shall distribute to said creditor under this
            plan to cure the default.

            Creditor                   Collateral Description              Amount of Arrearage            Interest Rate            Monthly Payment
 -NONE-

9.          DIRECT PAYMENTS
            The following secured creditors or holders of long-term debt will be paid directly by the debtor to the creditor. The debtor shall
            make all 11 U.S.C. § 1326 pre-confirmation adequate protection payments directly to the following creditors pursuant to the
            terms of the contract with the creditor. The debtor shall continue to make all payments to the creditor directly pursuant to the
            terms of the contract following the confirmation of the debtor's plan.

         Creditor                    Collateral                      Amount of Debt     Value of Collateral   Date Payment to         Direct Payment
                                    Description                                                                   Resume                  Amount
 BIO-MED APPL OF                401K: THROUGH                               $2,200.00            $6,500.00          CURRENT-         $56.27 BI-WEEKLY
 ALABAMA INC.                   EMPLOYER:                                                                            PAYROLL
                                BIO-MED                                                                             DEDUCTED
 CREDIT                         2011 CHRYSLER                               $4,935.00            $5,375.00           CURRENT                             $278.00
 ACCEPTANCE                     200 130,000 miles
 CORP                           (DAUGHTER
                                DRIVES & PAYS)
 FEDLOAN                        STUDENT LOAN                               $15,403.00                   N/A     IN DEFERMENT                                N/A
 SERVICING

 GUILD MORTGAGE RESIDENTIAL                                               $123,635.00          $121,900.00            CURRENT                            $861.00
                HOME

 TITLE MAX                      2011 MITSUBISHI                             $4,000.00            $4,100.00            CURRENT                            $375.00
                                OUTLANDER
                                130,000 miles

10.         LONG-TERM DEBTS MAINTAINED THROUGH PLAN
            The debtor proposes that the trustee maintain the following long-term debts through the plan. Prior to confirmation of this plan,
            the trustee shall make adequate protection payments to all of the following long term creditors indicated below. The trustee
            shall commence making such payments to creditors holding allowed secured claims consistent with the trustee's distribution
            process and only after the timely filing of proofs of claim by such creditors. The trustee shall receive the percentage fee fixed
            under 28 U.S.C. § 586(e) on all payments. Upon confirmation of this plan, said long term creditors will receive payments as set
            out below along with the payment of the debtor's attorney's fees. Unless otherwise ordered by the court, the amounts listed on
            a proof of claim filed before the filing deadline under Rule 3002(c), Federal Rules of Bankruptcy Procedure, or any notice of
            payment change filed under Rule 3002.1(b), Federal Rules of Bankruptcy Procedure, control over any contrary amounts listed
            below as to the current installment payment. In the absence of a contrary claim timely filed, the amounts stated below are
            controlling.

            Creditor                   Collateral Description                 Amount of Debt            Collateral Value           Monthly Payment
 -NONE-

                                                                                  3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
      ALMB 3 (Rev 12/17)

     11.         DOMESTIC SUPPORT OBLIGATIONS

                     None.

     12.             PRIORITY CLAIMS (Excluding Domestic Support Obligations)
The debtor will pay all priority claims including the following pursuant to 11 U.S.C. § 507 unless a claimant expressly agrees
otherwise. See 11 U.S.C. § 1322(b)(10).

                     Claimant                                   Type of Priority        Interest Rate     Scheduled Amount     Monthly Payment
                                                                                        (if applicable)
      -NONE-

     13.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                 Executory contracts and unexpired leases receive the following designated treatment. For all executory contracts and
                 unexpired leases being assumed by the debtor pursuant to this plan, the debtor shall make all pre-confirmation 11 U.S.C. §
                 1326 adequate protection payments directly to the lessors pursuant to the terms of the contracts. For all contracts assumed,
                 following the confirmation of the debtor's plan the debtor shall continue to make all payments directly to the creditors pursuant
                 to the terms of the contracts. Upon confirmation, the automatic stay (including the co-debtor stay) is lifted as to rejected
                 contracts or leases. Any claim submitted by such creditor will receive no distribution under this plan until an amended proof of
                 claim reflecting any deficiency balance remaining following rejection, if applicable, is filed by such creditor.


                      Creditor                         Collateral Description                       Reject                      Assume
      AARON'S                                       DEBTOR ASSUMES LEASE
                                                    ON WASHING MACHINE

     14.         SPECIALLY CLASSIFIED UNSECURED CLAIMS
                 The following claims shall be paid as specially classified unsecured claims and shall receive the following designated
                 treatment:

                 Creditor                        Amount of Debt             Amount of Debt to be          Interest Rate       Monthly Payment
                                                                             Specially Classified
      -NONE-

     15.         UNSECURED CLAIMS
                   Percentage Plan: Allowed non-priority unsecured claims shall be paid through the distribution of the debtor's chapter 13
                   plan at a rate of       %
                   POT Plan: Allowed non-priority unsecured claims shall be paid through pro rata participation of $ 3,500.00       for the
                   benefit of unsecured creditors, or until all allowed claims are paid in full.
                   Base Plan: This is a Base plan with the debtor committing to plan payments as set out in paragraph 2 above.
                   The general unsecured creditors shall be paid from funds remaining after disbursements have been made to all other
                   creditors provided for by the plan. The amount paid to general unsecured creditors may increase or decrease depending on
                   the allowed secured and priority claims. The dividend to unsecured creditors shall be no less than
                 $      or        %

                 If the selected plan's dividend to unsecured creditors is less than 100%, the debtor proposes to pay to the trustee all projected
                 disposable income for the applicable commitment period for the benefit of unsecured creditors as required by 11 U.S.C. §
                 1325(b).

     16.         OTHER PLAN PROVISIONS
                 (a) Lien Retention: Allowed secured claim holders shall retain liens until the liens are released or upon completion of all
                 payments under this plan unless specified in paragraph 6.

                 (b) Vesting of Property of the Estate
                     Property of the estate shall revest in the debtor upon confirmation of the debtor’s plan.

                     Property of the estate shall remain property of the estate subsequent to confirmation of this plan.

                 All property of the estate, whether it remains in the estate or revests with the debtor upon confirmation of the plan, shall remain
                 in the debtor’s possession and control. Subject to the requirements of 11 U.S.C. §363, the debtor shall have use of property of
                 the estate.

                 (c) Direct Payments by Debtor: Secured creditors and lessors to be paid directly by the debtor may continue to mail to the

                                                                                   4
     Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
ALMB 3 (Rev 12/17)
       debtor the customary monthly notices or coupons notwithstanding the automatic stay.

17.         NONSTANDARD PROVISIONS

                     None.
            Under Rule 3015(c), Federal Rules of Bankruptcy Procedure, nonstandard provisions must be set forth below. A nonstandard
            provision is a provision not otherwise included in or deviates from this plan. Nonstandard provisions set out elsewhere in this
            plan are ineffective.

                        The following plan provisions will be effective only if “Included” is selected in paragraph 1.1.3.

                        All contractual provisions regarding arbitration or alternative dispute resolution are rejected in connection with the
                        administration of this Chapter 13 case.




18.         SIGNATURES OF DEBTOR AND DEBTOR’S ATTORNEY
            If the debtor does not have an attorney, the debtor must sign below. If he or she does have an attorney, the debtor’s signature
            is optional. The debtor’s attorney, if any, must sign below.


       /s/ Lawanda Tarver
       Lawanda Tarver                                                         Signature of Co-Debtor
       Signature of Debtor 1

       Executed
       on                March 9, 2021                                        Executed on



     /s/ Gail Donaldson                                                       Date            March 9, 2021
     GAIL DONALDSON
 Signature of Attorney for Debtor(s)

By filing this document, the debtor and his or her attorney (if applicable) certify that the wording and order of the provisions
in this chapter 13 plan are identical to those contained in ALMB Local Form 3, other than any nonstandard provisions
included in paragraph 17.




                                                                        5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 21-30435-WRS
Lawanda Tarver                                                                                                         Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Mar 11, 2021                                               Form ID: pdf13pln                                                         Total Noticed: 24
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 13, 2021:
Recip ID                   Recipient Name and Address
db                     +   Lawanda Tarver, 912 Brookland Curve, Montgomery, AL 36117-4549
4544818                +   DARRYLE SIMPSON, 912 BROOKLAND CURVE, MONTGOMERY, AL 36117-4549
4544819                +   EASTDALE APARTMENTS, C/O DARBY LAW FIRM LLC, P.O. BOX 3905, MONTGOMERY, AL 36109-0905
4544809                +   EXPERIAN, PO BOX 9701, Allen, TX 75013-9701
4544820                +   FEDLOAN SERVICING, PO BOX 60610, HARRISBURG, PA 17106-0610
4544822                +   GENESIS BANKCARD SVC /ASHLEY FURNITURE, P.O. BOX 4499, BEAVERTON, OR 97076-4499
4544823                +   GUILD MORTGAGE, 2700 HIGHWAY 280, STE. 180, BIRMINGHAM, AL 35223-2470
4544824                +   GUILD MORTGAGE COMPANY, PO BOX 85304, SAN DIEGO, CA 92186-5304
4544831                +   WELLS FARGO CARD SERVICES, CREDIT BUREAU DISPUTE RES, P.O. BOX 14517, DES MOINES, IA 50306-3517

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
4544810                + Email/Text: G2APCBANK@southernco.com
                                                                                        Mar 11 2021 20:14:00      ALABAMA POWER, P.O. BOX 12465,
                                                                                                                  BIRMINGHAM, AL 35202-2465
4544813                + Email/Text: ebnnotifications@creditacceptance.com
                                                                                        Mar 11 2021 20:14:00      CREDIT ACCEPTANCE CORP, 25505 W 12
                                                                                                                  MILE RD, STE 300, SOUTHFIELD, MI
                                                                                                                  48034-8316
4544814                    Email/Text: bk@creditcentralllc.com
                                                                                        Mar 11 2021 20:15:00      CREDIT CENTRAL, 700 E. NORTH STREET,
                                                                                                                  STE. 15, GREENVILLE, SC 29601-3013
4544815                    Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Mar 11 2021 21:12:49      CREDIT ONE BANK, P.O. BOX 60500, CITY
                                                                                                                  OF INDUSTRY, CA 91716-0500
4544816                    Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Mar 11 2021 21:13:31      CREDIT ONE BANK, ROBERT DEJONG, CEO,
                                                                                                                  PO BOX 98873, LAS VEGAS, NV 89193-8873
4544817                + Email/Text: CSIBKR@CREDITSYSTEMSINTL.COM
                                                                                        Mar 11 2021 20:15:00      CREDIT SYSTEMS INTL INC., 1277
                                                                                                                  COUNTRY CLUB LN, FORT WORTH, TX
                                                                                                                  76112-2304
4544821                + Email/Text: GenesisFS@ebn.phinsolutions.com
                                                                                        Mar 11 2021 20:15:00      GBS/FIRST ELECTRONIC B, PO BOX 4499,
                                                                                                                  BEAVERTON, OR 97076-4499
4544825                    Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Mar 11 2021 21:12:50      LVNV FUNDING LLC, C/O RESURGENT
                                                                                                                  CAPITAL SVCS., PO BOX 10587,
                                                                                                                  GREENVILLE, SC 29603-0587
4544826                + Email/Text: bankruptcydpt@mcmcg.com
                                                                                        Mar 11 2021 20:14:00      MIDLAND FUNDING LLC, P.O. BOX 2011,
                                                                                                                  WARREN, MI 48090-2011
4544828                + Email/Text: bankruptcy@sccompanies.com
                                                                                        Mar 11 2021 20:15:00      SEVENTH AVENUE, C/O CREDITORS
                                                                                                                  BANKRUPTCY SERVICE, PO BOX 740933,
                                                                                                                  DALLAS, TX 75374-0933
4544827                + Email/Text: bankruptcy@sccompanies.com
                                                                                        Mar 11 2021 20:15:00      SEVENTH AVENUE, 1112 7TH AVE,
                                                                                                                  MONROE, WI 53566-1364
4544829                    Email/Text: BankruptcyNotices@titlemax.com
                                                                                        Mar 11 2021 20:15:00      TITLE MAX, 15 BULL STREET, STE. 200,
                                                                                                                  SAVANNAH, GA 31401
District/off: 1127-2                                              User: admin                                                             Page 2 of 2
Date Rcvd: Mar 11, 2021                                           Form ID: pdf13pln                                                     Total Noticed: 24
4544812                    Email/Text: bankruptcy@tritonmgt.com
                                                                                   Mar 11 2021 20:15:00     ALWAYS MONEY, 3100 ATLANTA HWY,
                                                                                                            MONTGOMERY, AL 36109
4544811                    Email/Text: bankruptcy@tritonmgt.com
                                                                                   Mar 11 2021 20:15:00     ALWAYS MONEY, 447 N. EASTERN BLVD,
                                                                                                            MONTGOMERY, AL 36117
4544830               + Email/Text: bnc-bluestem@quantum3group.com
                                                                                   Mar 11 2021 20:15:00     WEBBANK/FINGERHUT, 6250 RIDGEWOOD
                                                                                                            RD, SAINT CLOUD, MN 56303-0820

TOTAL: 15


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 13, 2021                                        Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 10, 2021 at the address(es) listed
below:
Name                              Email Address
Bankruptcy Administrator
                                  ba@almb.uscourts.gov

Gail Donaldson
                                  on behalf of Debtor Lawanda Tarver Gdonaldson@bondnbotes.com gailhdonaldson@gmail.com


TOTAL: 2
